Exhibit 10.4




NEXTIER OILFIELD SOLUTIONS INC. EQUITY AND INCENTIVE AWARD PLAN
The purpose of the NexTier Oilfield Solutions Inc. Equity and Incentive Award
Plan (the “Plan”) is to promote the success and enhance the value of the Company
by linking the personal interests of the members of the Board, Employees, and
Consultants to those of the Company’s stockholders and by providing such
individuals with an incentive for outstanding performance to generate superior
returns to the Company’s stockholders. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of members of the Board, Employees, and Consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operations is largely dependent.
The Plan was originally adopted by Keane Group, Inc., a Delaware corporation
(the “Company”), by resolution of its Board of Directors on January 3, 2017. The
Plan became effective upon its approval by the Company’s stockholders on January
20, 2017 (the “Effective Date”).
Article I.

DEFINITIONS
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
1.1.    “Applicable Exchange” shall mean the New York Stock Exchange or other
securities exchange or national market system as may at the applicable time be
the principal market for the Common Stock.
1.2.    “Award” shall mean an Option, a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award, a Deferred Stock Award, a Stock Payment
Award or a Stock Appreciation Right, in each case, which may be awarded or
granted under the Plan.
1.3.    “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Committee shall determine consistent
with the Plan.
1.4.    “Award Limit” shall mean the maximum Award amounts set forth in Section
2.3.
1.5.    “Board” shall mean the Board of Directors of the Company.
1.6.    “Cerberus Funds” means, including any successors and permitted assigns,
Cerberus International II Master Fund, L.P., Cerberus Institutional Partners,
L.P. – Series Four, Cerberus Institutional Partners V, L.P., Cerberus CP
Partners, L.P., Cerberus MG Fund, L.P., CIP VI Overseas Feeder, Ltd. and CIP VI
Institutional Feeder, L.P.
1.7.    “Change in Control” shall mean, except as otherwise provided in a
Participant’s Award Agreement, the occurrence of any of the following
transactions or events occurring on or after the Effective Date:
(a)    the acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of the greater of (i) 51% or
more of either (x) the then outstanding shares of the Company (the “Outstanding
Company Shares”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), and (ii) the percentage
of Outstanding Company Voting Securities beneficially owned, individually or in
the aggregate, by KIH or the Investor Group; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control:  (1) any acquisition by KIH or the Investor Group; (2) any
acquisition directly from the Company; (3) any acquisition by the Company; (4)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (5)
any acquisition pursuant to a transaction which complies with clauses (i), (ii)
(iii) and (iv) of subsection (c) below;
(b)    individuals who, as of October 31, 2019, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date (i) whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the directors then comprising the Incumbent Board or (ii) who is appointed to
serve on the Board by KIH and at the effective time of such appointment KIH is
the beneficial owner of 50% or more of the Outstanding Company Shares shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (each, a “Corporate Transaction”),
in each case, unless, following such Corporate Transaction, (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Shares and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation or other entity resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Outstanding Company Shares and Outstanding Company Voting
Securities, as the case may be, (ii) KIH or the Investment Group continue to
beneficially own 35% or more of the then outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) of the entity resulting from
such Corporate Transaction or the combined voting power of the then outstanding
voting securities of such entity, or (iii) no Person (excluding any employee
benefit plan or related trust of the Company or such corporation resulting from
such Corporate Transaction) beneficially owns, directly or indirectly,
twenty-five percent (25%) or more of, respectively, the then outstanding shares
of the corporation resulting from such Corporate Transaction or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Corporate
Transaction and (iv) at least a majority of the members of the board of
directors of the corporation (or other governing board of a non-corporate
entity) resulting from such Corporate Transaction were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Corporate Transaction; or
(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date on which the ownership of such person or group is measured
were a record date for a vote of the Company’s stockholders, and for purposes of
subsection (c) above, the calculation of voting power shall be made as if the
date of the consummation of the transaction were a record date for a vote of the
Company’s stockholders. For all purposes of this Plan, any calculation of the
number of securities outstanding at any particular time, including for purposes
of determining the particular percentage of such outstanding voting securities
of which any person is the beneficial owner, shall be made in accordance with
the last sentence of Rule 13d-3(d)(1)(i) of the General Rules and Regulations
under the Exchange Act. For purposes of this definition of “Change in Control,
“Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act. For purposes of the Plan, the
Registration Date shall not be considered a Change in Control.
1.8.    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time. Any reference to any section of the Code shall also be a reference
to any successor provision and any Treasury Regulation promulgated thereunder.
1.9.    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 10.1, consisting solely of two or more Directors. Solely to the extent
required by applicable law or applicable stock exchange rule, each Director
serving on the Committee shall be a Non-Employee Director who is intended to
qualify as a “non-employee director” as defined by Rule 16b-3 and as an
“independent director” as defined under the applicable stock exchange rule. If
for any reason the appointed Committee does not meet the requirements of Rule
16b-3, such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.
1.10.    “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.
1.11.    “Company” shall mean NexTier Oilfield Solutions Inc., a Delaware
corporation.
1.12.    “Consultant” shall mean any consultant or adviser of the Company or any
of its Subsidiaries if: (a) the consultant or adviser is a natural person,
(b) the consultant or adviser renders bona fide services to the Company or any
of its Subsidiaries; and (c) the services rendered by the consultant or adviser
are not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.
1.13.    “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
1.14.    “Deferred Stock” shall mean a right to receive Common Stock awarded
under Section 8.4 of the Plan.
1.15.    “Director” shall mean a member of the Board.
1.16.    “DRO” shall mean any judgment, decree or order which relates to marital
property rights of a spouse or former spouse and is made pursuant to applicable
domestic relations law (including community property law).
1.17.    “Effective Date” shall mean January 20, 2017, the date the Plan was
approved by the Company’s stockholders.
1.18.    “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or of its
Subsidiaries.
1.19.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
1.20.    “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:
(a)    If the Common Stock is listed on an Applicable Exchange, the value of a
share of Common Stock shall be the closing sales price for a share of Common
Stock as quoted on such Applicable Exchange for such date, or if there is no
closing sales price for a share of Common Stock on the date in question, the
closing sales price for a share of Common Stock on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;
(b)    If the Common Stock is regularly quoted by a recognized securities dealer
but closing sales prices are not reported, the value of a share of Common Stock
shall be the mean of the high bid and low asked prices for such date or, if
there are no high bid and low asked prices for a share of Common Stock on the
date in question, the high bid and low asked prices for a share of Common Stock
on the last preceding date for which such information exists, as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or
(c)    If the Common Stock is neither listed on an Applicable Exchange nor
regularly quoted by a recognized securities dealer, the value of a share of
Common Stock shall be established by the Committee in good faith in whatever
manner it considers appropriate taking into account the requirements of Section
422 of the Code or Section 409A of the Code, as applicable.
1.21.    “Fiscal Year” shall mean the fiscal year of the Company.
1.22.    “Incentive Stock Option” shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Committee.
1.23.    “Investor Group” shall mean any of (a) the Cerberus Funds taken as a
group and their respective affiliates (other than any of their respective
portfolio companies) and any investment fund that is directly or indirectly
managed or advised by the manager or advisor of any member of the Cerberus Funds
or any of their affiliates (other than any of their respective portfolio
companies), or the successors of any such investment fund, (b) Trican Well
Service, L.P. and its affiliates, and (c) the Keane Parties taken as a group and
their respective affiliates.
1.24.    “Keane Parties” shall mean SJK Family Limited Partnership, LP, KCK
Family Limited Partnership, LP, Tim Keane, Brian Keane, Shawn Keane, Jacquelyn
Keane, Cindy Keane and Kevin Keane.
1.25.    “KIH” shall mean Keane Investor Holdings LLC.
1.26.    “Non-Employee Director” shall mean a Director who is not an Employee.
1.27.    “Non-Qualified Stock Option” shall mean an Option which is not
designated as an Incentive Stock Option by the Committee.
1.28.    “Option” shall mean a stock option granted under Article IV of the
Plan.
1.29.    “Participant” shall mean an Employee, Non-Employee Director or
Consultant who has been granted an Award.
1.30.    “Performance Award” shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 8.2 of the Plan.
1.31.    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing a Performance
Goal or Performance Goals for a Performance Period. The Performance Criteria for
any Award intended to qualify as a Performance Award shall be determined as
follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings (either before or after
(A) interest, (B) taxes, (C) depreciation and (D) amortization), (ii) gross or
net sales or revenue, (iii) net income (either before or after taxes),
(iv) operating profit, (v) cash flow (including, but not limited to, operating
cash flow and free cash flow), (vi) return on assets, (vii) return on capital,
(viii) return on stockholders’ equity, (ix) return on sales, (x) gross or net
profit or operating margin, (xi) costs, (xii) funds from operations,
(xiii) expenses, (xiv) working capital, (xv) earnings per share, (xvi) price per
share of Common Stock, (xvii)  market share, (xviii) market capitalization,
(xix) net debt, (xx) achieved incident rate, and (xxi) lost time incident rate,
any of which may be measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer group.
(b)    The Committee in its discretion may, at the time of grant, specify in the
Award that one or more objectively determinable adjustments shall be made to one
or more of the Performance Goals. Such adjustments may include one or more of
the following: (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or a material portion of a business; or (viii) items
related to discontinued operations of a business under United States generally
accepted accounting principles (“GAAP”).
1.32.    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Committee for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a division,
business unit, or an individual. The achievement of each Performance Goal shall
be determined in accordance with GAAP to the extent applicable.
1.33.    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured.
1.34.    “Person” shall mean any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
1.35.    “Plan” shall mean the NexTier Oilfield Solutions Inc. Equity and
Incentive Award Plan, as amended from time to time. Prior to October 31, 2019,
the Plan was named the “Keane Group, Inc. Equity and Incentive Award Plan.”
1.36.    “Restricted Stock” shall mean Common Stock awarded under Article VII of
the Plan that is subject to repurchase or forfeiture.
1.37.    “Restricted Stock Units” shall mean rights to receive Common Stock
awarded under Section 8.5.
1.38.    “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act,
as such Rule may be amended from time to time.
1.39.    “Section 409A Covered Award” shall mean an Award granted under the Plan
that constitutes “non-qualified deferred compensation” pursuant to Section 409A
of the Code.
1.40.    “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
1.41.    “Stock Appreciation Right” shall mean a stock appreciation right
granted under Article IX of the Plan.
1.42.    “Stock Payment” shall mean: (a) a payment in the form of shares of
Common Stock, or (b) an option or other right to purchase shares of Common
Stock, as part of a deferred compensation arrangement, made in lieu of all or
any portion of the compensation, including without limitation, salary, bonuses,
commissions and directors’ fees, that would otherwise become payable to an
Employee, Consultant or Non-Employee Director in cash, awarded under Article
VIII of the Plan.
1.43.    “Subsidiary” shall mean with respect to any Person, any entity (other
than such Person), whether domestic or foreign, in an unbroken chain of entities
beginning with such Person if each of the entities other than the last entity in
the unbroken chain beneficially owns, at the time of the determination,
securities or interests representing more than 50% of the total combined voting
power of all classes of securities or interests in one of the other entities in
such chain.
1.44.    “Subsidiary Corporation” shall mean any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain.
1.45.    “Ten Percent Stockholder” shall mean an individual owning stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, any Subsidiary Corporation or any parent corporation (as
defined under Section 424(e) of the Code).
1.46.    “Termination” shall mean a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
1.47.    “Termination of Consultancy” shall mean the time when the engagement of
a Participant as a Consultant to the Company or any of its Subsidiaries is
terminated for any reason, with or without cause, including, without limitation,
by resignation, discharge, death or retirement, but excluding terminations where
there is a simultaneous commencement of employment with the Company or any of
its Subsidiaries or service as a Non-Employee Director. For purposes of the
Plan, the engagement of a Participant as a Consultant to a Subsidiary of the
Company shall be deemed to be terminated in the event that the Subsidiary
engaging such Participant ceases to remain a Subsidiary of the Company for any
reason.
1.48.    “Termination of Directorship” shall mean the time when a Participant
who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where there is a
simultaneous commencement of employment or service as a Consultant with the
Company or any of its Subsidiaries.
1.49.    “Termination of Employment” shall mean the time when the
employee-employer relationship between a Participant and the Company or any of
its Subsidiaries is terminated for any reason, with or without cause, including,
without limitation, a termination by resignation, discharge, death, disability
or retirement; but excluding a termination where there is a simultaneous (a)
reemployment or continuing employment of the Participant by the Company or any
of its Subsidiaries, (b) establishment of a consulting relationship by the
Company or any of its Subsidiaries with the Participant, or (c) commencement of
service by the Participant as a Non-Employee Director. For purposes of the Plan,
a Participant’s employment relationship shall be deemed to be terminated in the
event that the Subsidiary of the Company employing such Participant ceases to
remain a Subsidiary of the Company for any reason.
ARTICLE II.    

SHARES SUBJECT TO PLAN
2.1.    Shares Subject to Plan.
(a)    Subject to Section 11.3 and Section 2.1(b), the aggregate number of
shares of Common Stock that may be issued or transferred pursuant to Awards
under the Plan shall be equal to 11,934,601 shares (the “Authorized Shares”).
(b)    In the event of any termination, expiration, lapse or forfeiture of an
Award, any shares of Common Stock subject to such Award shall, to the extent of
such termination, expiration, lapse or forfeiture, again be available for future
grants of Awards under the Plan. Any shares repurchased by the Company under
Section 7.5 at the same price paid by the Participant so that such shares are
returned to the Company will again be available for Awards.
2.2.    Stock Distributed. Any Common Stock distributed pursuant to an Award
shall consist, in whole or in part, of authorized and unissued Common Stock,
shares of Common Stock held in treasury or shares of Common Stock purchased on
the open market, or any combination of the foregoing.
2.3.    Limitation on Number of Shares Subject to Awards. The maximum aggregate
number of shares of Common Stock subject to all Awards granted to any one
Employee or Consultant in any calendar year, as adjusted pursuant to
Section 11.3, is 1,500,000. The maximum aggregate number of shares of Common
Stock subject to all Awards granted to any one Non-Employee Director in any
calendar year, as adjusted pursuant to Section 11.3, is 75,000. The maximum
amount of any Performance Award granted to a Participant pursuant to
Section 8.2(b) that is payable solely in cash is $5,000,000 in any calendar
year.
ARTICLE III.    

GRANTING OF AWARDS
3.1.    Award Agreement. Each Award shall be evidenced by an Award Agreement.
3.2.    Provisions Applicable to Performance Awards. With respect to Performance
Awards, the Committee shall establish the Performance Criteria and the
applicable vesting percentage of the Award applicable to each Participant or
class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as otherwise determined by the
Committee and while the outcome of the Performance Goals are substantially
uncertain as determined by the Committee in its sole discretion. Following the
completion of each Performance Period, the Committee shall certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. In determining the amount earned by a Covered Employee under a
Performance Award, the Committee shall have the right to reduce (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
3.3.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, any Award granted or awarded to any individual
who is then subject to Section 16 of the Exchange Act shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
3.4.    At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Participant any right to continue in the employ
of, or as a Consultant for, the Company or any of its Subsidiaries, or as a
Director, or shall interfere with or restrict in any way the rights of the
Company and any of its Subsidiaries, which rights are hereby expressly reserved,
to discharge any Participant at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Participant and the Company and any of its Subsidiaries.
ARTICLE IV.    

GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND NON-EMPLOYEE DIRECTORS
4.1.    Eligibility. An Option may be granted to any Employee, Consultant or
Non-Employee Director selected by the Committee subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose.
4.2.    Qualification of Incentive Stock Options. No Incentive Stock Option
shall be granted to any individual who is not an Employee of the Company or a
Subsidiary Corporation.
4.3.    Granting of Options.
(a)    The Committee shall from time to time, in its discretion, and, subject to
applicable limitations of the Plan:
(i)    Determine the number of shares to be subject to such Options granted to
the selected Employees, Consultants or Non-Employee Directors;
(ii)    Subject to Section 4.2, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options; and
(iii)    Determine the terms and conditions of such Options, consistent with the
Plan.
(b)    Any Incentive Stock Option granted under the Plan may be modified by the
Committee to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code.
ARTICLE V.    

TERMS OF OPTIONS
5.1.    Option Price. The price per share of Common Stock subject to each Option
granted to Employees, Non-Employee Directors and Consultants shall be set by the
Committee; provided, however, that:
(a)    In the case of Incentive Stock Options, such price shall not be less than
100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of a share of Common Stock on the
date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code); and
(b)    In the case of Non-Qualified Stock Options, such price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted.
5.2.    Option Term. The term of an Option granted to an Employee, Consultant or
Non-Employee Director shall be set by the Committee in its discretion; provided,
however, that the term shall not be more than ten (10) years from the date the
Option is granted, or five (5) years from the date the Option is granted if the
Option is an Incentive Stock Option granted to a Ten Percent Stockholder. Except
as limited by requirements of Section 409A or Section 422 of the Code, the
Committee may extend the term of any outstanding Option in connection with any
Termination of the Participant, but in no event to more than ten (10) years from
the date the Option was granted, or amend any other term or condition of such
Option relating to such a Termination.
5.3.    Option Vesting.
(a)    The period during which a Participant has the right to exercise an
Option, in whole or in part, shall be set by the Committee and the Committee may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted; provided, however, that, unless the
Committee otherwise provides in the terms of the Award Agreement or otherwise,
no Option granted to an individual subject to Section 16 of the Exchange Act
shall be exercisable until at least six months have elapsed following the date
on which the Option was granted. At any time after grant of an Option, the
Committee may, in its discretion and subject to whatever terms and conditions it
selects, accelerate the period during which an Option vests.
(b)    No portion of an Option granted to an Employee, Consultant or
Non-Employee Director which is unexercisable at Termination shall thereafter
become exercisable, except as may be otherwise provided by the Committee either
in the Award Agreement or by action of the Committee following the grant of the
Option.
(c)    To the extent that the aggregate Fair Market Value of Common Stock with
respect to which Incentive Stock Options (determined as of the time of grant)
are exercisable for the first time by a Participant during any calendar year
under the Plan, and all other plans of the Company and any Subsidiary
Corporation or parent corporation (as defined under Section 424(e) of the Code)
exceeds $100,000, the Options shall be treated as Non-Qualified Stock Options to
the extent required by Section 422 of the Code. The rule set forth in the
preceding sentence shall be applied by taking Options and other Incentive Stock
Options into account in the order in which they were granted. In addition, if a
Participant does not remain in service with the Company or any Subsidiary
Corporation at all times from the time an Incentive Stock Option is granted
until three (3) months prior to the date of exercise thereof (or such other
period as required by applicable law), such Option shall be treated as a
Non-Qualified Stock Option.
ARTICLE VI.    

EXERCISE OF OPTIONS
6.1.    Partial Exercise. An exercisable Option may be exercised in whole or in
part during the Option term. However, an Option shall not be exercisable with
respect to fractional shares and the Committee may require that, by the terms of
the Option, a partial exercise be with respect to a minimum number of shares.
6.2.    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other individual or entity designated by the Committee, or his,
her or its office, as applicable:
(a)    A written notice complying with the applicable rules established by the
Committee stating that the Option, or a portion thereof, is exercised. Such
rules may provide that for administrative convenience an Option may not be
exercised during such period (not exceeding 10 days) as is specified in advance
by the Committee. The notice shall be signed by the Participant or other Person
then entitled to exercise the Option or such portion of the Option;
(b)    Such representations and documents as the Committee, in its discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations. The Committee may, in its discretion, also take whatever additional
actions it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates and issuing stop-transfer
notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 11.1
by any Person or Persons other than the Participant, appropriate proof of the
right of such Person or Persons to exercise the Option; and
(d)    Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Committee may, in its discretion, (i) allow payment, in whole or in part,
through the delivery of shares of Common Stock owned by the Participant, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (ii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iii) allow payment, in whole
or in part, through the delivery of property of any kind which constitutes good
and valuable consideration; (iv) allow payment, in whole or in part, through the
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise of the
Option, and the broker timely pays a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price; or
(v) allow payment through any combination of the consideration provided in the
foregoing subparagraphs (i), (ii), (iii) and (iv); provided, however, that the
payment in the manner prescribed in the preceding paragraphs shall not be
permitted to the extent that the Committee determines that payment in such
manner shall result in an extension or maintenance of credit, an arrangement for
the extension of credit, or a renewal or an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.
6.3.    Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:
(a)    The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any federal, state or foreign law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any federal, state
or foreign governmental agency which the Committee shall, in its discretion,
determine to be necessary or advisable;
(d)    The lapse of such reasonable period of time following the exercise of the
Option as the Committee may establish from time to time for reasons of
administrative convenience; and
(e)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Committee may be in the form of consideration used by the Participant to pay for
such shares under Section 6.2(d).
6.4.    Ownership and Transfer Restrictions. The Committee, in its discretion,
may impose such restrictions on the ownership and transferability of the shares
purchasable upon the exercise of an Option as it deems appropriate. Any such
restriction shall be set forth in the respective Award Agreement and may be
referred to on the certificates evidencing such shares. The Participant shall
give the Company prompt notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option within (a) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Participant, or
(b) one year after the transfer of such shares to such Participant.
6.5.    Additional Limitations on Exercise of Options. Participants may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Committee.
ARTICLE VII.    

AWARD OF RESTRICTED STOCK
7.1.    Eligibility. Restricted Stock may be awarded to any Employee, Consultant
or Non-Employee Director who the Committee determines should receive such an
Award in accordance with the terms and conditions of the Plan.
7.2.    Award of Restricted Stock.
(a)    The Committee may from time to time, in its discretion, determine the
purchase price, if any, the form of payment for Restricted Stock and other terms
and conditions applicable to such Restricted Stock, consistent with the Plan;
provided, however, that any such purchase price shall be no less than the par
value of the Common Stock to be purchased, unless otherwise permitted by
applicable state law.
(b)    Upon the selection of an Employee, Consultant or Non-Employee Director to
be awarded Restricted Stock, the Committee shall instruct the Secretary of the
Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate, unless the Committee
elects to use another system, such as book entries, as evidencing ownership of
Restricted Stock.
7.3.    Rights as Stockholders. Subject to Section 7.4, the Participant shall
have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to said shares, subject to the restrictions in his or
her Award Agreement, including the right to vote such shares and the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that, unless otherwise determined by the Committee at
the time of grant, any distributions with respect to the Common Stock shall be
subject to the restrictions set forth in Section 7.4.
7.4.    Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by Participants thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall be subject to such restrictions as the Committee
shall provide in the terms of the Award Agreement, which restrictions may
include, without limitation, restrictions concerning voting rights and
transferability and restrictions based on duration of employment, directorship
or consultancy with the Company, Company performance and individual performance;
provided, however, by action taken after the Restricted Stock is issued, the
Committee may, on such terms and conditions as it may determine to be
appropriate, remove any or all of the restrictions imposed by the terms of the
Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire. Unless otherwise determined by the
Committee, if no consideration was paid by the Participant upon issuance, a
Participant’s rights in unvested Restricted Stock shall lapse, and such
Restricted Stock shall be surrendered to the Company without consideration, upon
Termination.
7.5.    Repurchase of Restricted Stock. The Committee shall provide in the terms
of each individual Award Agreement that the Company shall have the right to
repurchase from the Participant the Restricted Stock then subject to
restrictions under the Award Agreement immediately upon a Termination at a cash
price per share equal to the price paid by the Participant for such Restricted
Stock; provided, however, that the Committee in its discretion may provide that
such rights shall not lapse in the event of a Termination following a Change in
Control or because of the Participant’s retirement, death or disability or
termination without cause, or otherwise.
7.6.    Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Committee shall cause a legend or legends to be
placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.
7.7.    Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.
ARTICLE VIII.    

PERFORMANCE AWARDS, DEFERRED STOCK, STOCK PAYMENTS, RESTRICTED STOCK UNITS
8.1.    Eligibility. One or more Performance Awards, Stock Payment Awards,
Deferred Stock Awards and/or Restricted Stock Unit Awards may be granted to any
Employee, Consultant or Non-Employee Director whom the Committee determines
should receive such an Award.
8.2.    Performance Awards.
(a)    Any Employee, Consultant or Non-Employee Director selected by the
Committee may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the Committee,
in each case on a specified date or dates or over any period or periods
determined by the Committee.
(b)    Without limiting Section 8.2(a), the Committee may grant Performance
Awards to any Covered Employee in the form of a cash bonus payable upon the
attainment of objective Performance Goals which are established by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Any such bonuses paid to Covered Employees
shall be based upon objectively determinable bonus formulas established in
accordance with the provisions of Section 3.2. Unless otherwise specified by the
Committee at the time of grant, the Performance Criteria with respect to a
Performance Award payable to a Covered Employee shall be determined on the basis
of GAAP.
8.3.    Stock Payments. Any Employee, Consultant or Non-Employee Director
selected by the Committee may receive Stock Payments in the manner determined
from time to time by the Committee. The number of shares shall be determined by
the Committee and may be based upon the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, determined on the
date such Stock Payment is made or on any date thereafter.
8.4.    Deferred Stock. Any Employee, Consultant or Non-Employee Director
selected by the Committee may be granted an award of Deferred Stock in the
manner determined from time to time by the Committee. The number of shares of
Deferred Stock shall be determined by the Committee and may be linked to the
satisfaction of one or more Performance Goals or other specific performance
goals as the Committee determines to be appropriate at the time of grant, in
each case on a specified date or dates or over any period or periods determined
by the Committee. Common Stock underlying a Deferred Stock Award will not be
issued until the Deferred Stock Award has vested, pursuant to a vesting schedule
or the achievement of the applicable Performance Goals or other specific
performance goals set by the Committee. Unless otherwise provided by the
Committee, a Participant of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued.
8.5.    Restricted Stock Units. Any Employee, Consultant or Non-Employee
Director selected by the Committee may be granted an award of Restricted Stock
Units in the manner determined from time to time by the Committee. The Committee
is authorized to make awards of Restricted Stock Units in such amounts and
subject to such terms and conditions as determined by the Committee at grant.
The Committee shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, and may specify that such
Restricted Stock Units become fully vested and nonforfeitable pursuant to the
satisfaction of one or more Performance Goals or other specific performance
goals as the Committee determines to be appropriate at the time of the grant, in
each case on a specified date or dates or over any period or periods determined
by the Committee. The Committee shall specify the distribution dates applicable
to each award of Restricted Stock Units which shall be no earlier than the
vesting dates and may be determined at the election of the Employee, Consultant
or Non-Employee Director, subject to compliance with Section 409A of the Code.
On the distribution dates, the Company shall issue to the Participant one
unrestricted, fully transferable share of Common Stock for each Restricted Stock
Unit distributed, or, in the discretion of the Committee, an amount in cash
equal to the Fair Market Value of such share of Common Stock on the distribution
date, or a combination of both.
8.6.    Term. The term of a Performance Award, Deferred Stock Award, Stock
Payment Award and/or Restricted Stock Unit Award shall be set by the Committee
in its discretion.
8.7.    Exercise or Purchase Price. The Committee may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment Award or shares distributed pursuant to a
Restricted Stock Unit Award; provided, however, that such price shall not be
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law.
8.8.    Exercise upon Termination. A Performance Award, Deferred Stock Award,
Stock Payment Award and/or Restricted Stock Unit Award is exercisable or
distributable only prior to a Participant’s Termination; provided, however, that
the Committee in its discretion may provide that the Performance Award, Deferred
Stock Award, Stock Payment Award and/or Restricted Stock Unit Award may be
exercised or distributed subsequent to a Termination following a Change in
Control, or because of the Participant’s retirement, death or disability or
termination without cause, or otherwise.
8.9.    Form of Payment. Payment of the amount determined under Section 8.2
above shall be in cash, in Common Stock or a combination of both, as determined
by the Committee at grant. To the extent any payment under this Article VIII is
effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 6.3.
ARTICLE IX.    

STOCK APPRECIATION RIGHTS
9.1.    Eligibility. A Stock Appreciation Right may be granted to any Employee,
Consultant or Non-Employee Director selected by the Committee subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose.
9.2.    Grant of Stock Appreciation Rights.
(a)    A Stock Appreciation Right shall have a term set by the Committee in its
discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted. A Stock
Appreciation Right shall be exercisable in such installments as the Committee
may determine. A Stock Appreciation Right shall cover such number of shares of
Common Stock as the Committee may determine; provided, however, that unless the
Committee otherwise provides in the terms of the Award Agreement or otherwise,
no Stock Appreciation Right granted to an individual subject to Section 16 of
the Exchange Act shall be exercisable until at least six months have elapsed
following the date on which the Stock Appreciation Right was granted. The
exercise price per share of Common Stock subject to each Stock Appreciation
Right shall be set by the Committee; provided, that such exercise price per
share shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the date the Stock Appreciation Right is granted. A Stock Appreciation
Right is exercisable only prior to the Participant’s Termination; provided, that
the Committee may provide that Stock Appreciation Rights may be exercised
following a Termination or following a Change in Control, or because of the
Participant’s retirement, death or disability or termination without cause, or
otherwise.
(b)    A Stock Appreciation Right shall entitle the Participant (or other Person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying (i) the difference obtained by subtracting
the exercise price per share of the Stock Appreciation Right from the Fair
Market Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right by (ii) the number of shares of Common Stock with respect to
which the Stock Appreciation Right shall have been exercised, subject to any
limitations the Committee may impose.
9.3.    Payment and Limitations on Exercise.
(a)    Payment of the amounts determined under Section 9.2(b) above shall be in
cash, shares of Common Stock (based on its Fair Market Value as of the date the
Stock Appreciation Right is exercised), or a combination of both, as determined
by the Committee at grant. The Company shall not be required to issue or deliver
any certificate or certificates for shares of stock issuable upon the exercise
of any Stock Appreciation Right prior to fulfillment of the conditions set forth
in Section 6.3 above.
(b)    Participants of Stock Appreciation Rights may be required to comply with
any timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Committee.
ARTICLE X.    

ADMINISTRATION
10.1.    Committee. The members of the Committee shall be appointed by, and
shall serve on the Committee at the pleasure of, the Board. Appointment of
Committee members shall be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written notice to the Board.
Vacancies in the Committee may be filled by the Board.
10.2.    Duties and Powers of Committee. It shall be the duty of the Committee
to conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules, to delegate authority in accordance with Section 10.5 and
to amend any Award Agreement provided that the rights or obligations of the
Participant of the Award that is the subject of any such Award Agreement are not
affected adversely. Any such grant or award under the Plan need not be the same
with respect to each Participant. Any such interpretations and rules with
respect to Incentive Stock Options shall be consistent with the provisions of
Section 422 of the Code. In its discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan except with respect to matters which under Rule 16b-3 are required to be
determined in the discretion of the Committee. The Committee may, in its sole
discretion, adopt special guidelines and provisions for persons who are residing
in or employed in, or subject to, the taxes of, any domestic or foreign
jurisdictions to comply with applicable tax and securities laws of such domestic
or foreign jurisdictions.
10.3.    Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.
10.4.    Compensation; Professional Assistance; Good Faith Actions. Members of
the Committee shall receive such compensation, if any, for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of the Plan
shall be borne by the Company. The Committee may employ attorneys, consultants,
accountants, appraisers, brokers or other persons as it may deem desirable for
the administration of the Plan. The Committee, the Company and the Company’s
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee or the Board in good faith shall be final
and binding upon all Participants, the Company and all other interested persons.
No members of the Committee or Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
Awards, and all members of the Committee and the Board shall be fully protected
by the Company in respect of any such action, determination or interpretation.
10.5.    Delegation of Authority. The Committee may, in its sole discretion,
designate employees of the Company and professional advisors to assist the
Committee in the administration of the Plan, including with respect to the
execution of Award Agreements or other documents, and, to the extent permitted
by applicable law, delegate from time to time some or all of its authority to
grant Awards under the Plan to a committee or committees consisting of one or
more members of the Board and/or one or more officers of the Company. The
authority to grant awards, however, may not be delegated to: (a) individuals who
are subject to the reporting rules under Section 16(a) of the Exchange Act,
(b) individuals who are Covered Employees, and (c) individuals who are officers
of the Company who are delegated authority by the Committee hereunder to grant
Awards to himself or herself. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation of authority and may be rescinded at any time by the Committee. At
all times, any committee appointed under this Section 10.5 shall serve in such
capacity at the pleasure of the Committee.
ARTICLE XI.    

MISCELLANEOUS PROVISIONS
11.1.    Transferability of Awards.
(a)    Except as otherwise provided in Section 11.1(b):
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Committee, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and
(iii)    During the lifetime of the Participant, only the Participant may
exercise an Option or other Award (or any portion thereof) granted to him under
the Plan, unless it has been disposed of pursuant to a DRO; after the death of
the Participant, any exercisable portion of an Option or other Award may, prior
to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any Person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.
(b)    Notwithstanding Section 11.1(a), the Committee, in its discretion, may
determine to permit a Participant to transfer a Non-Qualified Stock Option to
any one or more Permitted Transferees (as defined below), subject to the
following terms and conditions: (i) a Non-Qualified Stock Option transferred to
a Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) any
Non-Qualified Stock Option which is transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Non-Qualified
Stock Option as applicable to the original Participant (other than the ability
to further transfer the Non-Qualified Stock Option); (iii) any transfer of a
Non-Qualified Stock Option to a Permitted Transferee shall be without
consideration; and (iv) the Participant and the Permitted Transferee shall
execute any and all documents requested by the Committee, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
applicable federal, state and foreign securities laws and (C) evidence the
transfer. For purposes of this Section 11.1(b), “Permitted Transferee” shall
mean, with respect to a Participant, any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any individual sharing the
Participant’s household (other than a tenant or employee), a trust in which
these individuals (or the Participant) control the management of assets, and any
other entity in which these individuals (or the Participant) own more than 50%
of the voting interests, or any other transferee specifically approved by the
Committee after taking into account any federal, state, local and foreign tax
and securities laws applicable to transferable Non-Qualified Stock Options.
11.2.    Amendment, Suspension or Termination of the Plan and Awards. The Plan
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board or the Committee,
retroactively or otherwise. However, neither the Board or the Committee may not
take any action under this Section 11.2 without stockholder approval that,
except as otherwise provided in the Plan, would require stockholder approval in
accordance with applicable law or applicable stock exchange rule. The Board or
the Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, however, except as otherwise provided in the
Plan, no such amendment shall, without the consent of the Participant, alter or
impair any rights of the Participant under such Award without the consent of the
Participant unless the Award itself otherwise expressly so provides. Except as
otherwise provided in the Plan or required by law, no amendment, suspension or
termination of the Plan shall, without the consent of the Participant, alter or
impair any rights or obligations under any Award theretofore granted or awarded,
unless the Award itself otherwise expressly so provides. No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan, and in no event may any Award be granted under the Plan after January 3,
2027, but Awards granted prior to such date may extend beyond that date.
11.3.    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    Subject to Section 11.3(d), in the event of any dividend or other
extraordinary distribution (whether in the form of cash, Common Stock, other
securities or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event that affects the Common
Stock, then the Committee shall equitably adjust any or all of the following in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to an Award:
(i)    The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including,
without limitation, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued under the Plan and adjustments of
the Award Limit);
(ii)    The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; or
(iii)    The grant or exercise price with respect to any Award.
(b)    Subject to Section 11.3(d), in the event of any transaction or event
described in Section 11.3(a) or any unusual or nonrecurring transactions or
events affecting the Company, any of its Subsidiaries, or the financial
statements of the Company or any of its Subsidiaries, or of changes in
applicable laws, regulations or accounting principles, the Committee, in its
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
(i)    To provide for the purchase of any such Award for an amount of cash equal
to the amount that could have been attained upon the exercise of such Award or
realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested, or for the cancellation of such Award if
no amount could have been attained upon the exercise of such Award or
realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested;
(ii)    To provide for the replacement of such Award with other rights or
property selected by the Committee in its discretion having an aggregate value
not exceeding the amount that could have been attained upon the exercise of such
Award or realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested;
(iii)    To provide that the Award cannot vest, be exercised or become payable
after such event;
(iv)    To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 5.3 or the
provisions of such Award;
(v)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(vi)    To make adjustments in the number and type of shares of Common Stock
subject to outstanding Awards, and/or in the terms and conditions of (including
the grant, exercise or purchase price), and the criteria included in,
outstanding options, rights and awards and options, rights and awards which may
be granted in the future; and
(vii)    To provide that, for a specified period of time prior to such event,
the restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock, Restricted Stock Units or Deferred Stock may be terminated,
and, in the case of Restricted Stock, some or all shares of such Restricted
Stock may cease to be subject to repurchase under Section 7.5 or forfeiture
under Section 7.4 after such event.
(c)    Subject to Sections 11.3(d) and 3.2, the Committee may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.
(d)    No adjustment or action described in this Section 11.3 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under
Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Committee determines that the Award is not to comply with such exemptive
conditions. The number of shares of Common Stock subject to any Award shall
always be rounded down to the next whole number.
(e)    The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
(f)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.3(a) and 11.3(b):
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or
(ii)    The Committee shall make such equitable adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 2.1 on the maximum number and kind of shares which may be
issued under the Plan and adjustments of the Award Limit). The adjustments
provided under this Section 11.3(f) shall be nondiscretionary and shall be final
and binding on the affected Participant and the Company.
For purposes of this Section 11.3(f), “Equity Restructuring” shall mean a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off, rights offering or recapitalization
through a large, nonrecurring cash dividend, that affects the number or kind of
shares of Common Stock (or other securities of the Company) or the share price
of Common Stock (or other securities) and causes a material change in the per
share value of the Common Stock underlying outstanding Awards.
11.4.    Tax Withholding. The Company or any of its Subsidiaries shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to any taxable event concerning a Participant arising
as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Common Stock otherwise issuable under an Award
(or allow the return of shares of Common Stock) having a Fair Market Value equal
to the sums required to be withheld. Notwithstanding any other provision of the
Plan, the number of shares of Common Stock which may be withheld with respect to
the issuance, vesting, exercise or payment of any Award (or which may be
repurchased from the Participant of such Award) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such tax
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.
11.5.    Prohibition on Repricing. Subject to Section 11.3, the Committee shall
not, without the approval of the stockholders of the Company, authorize the
amendment of any outstanding Award to reduce its price per share. Furthermore,
no Award shall be canceled and replaced with the grant of an Award having a
lesser price per share without the further approval of stockholders of the
Company. Subject to Section 11.2, the Committee shall have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award. Furthermore, for purposes
of this Section 11.6, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price per
share of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.
11.6.    Forfeiture and Claw-Back Provisions. Pursuant to its general authority
to determine the terms and conditions applicable to Awards under the Plan, the
Committee shall have the right to provide, in an Award Agreement or otherwise,
or to require a Participant to agree by separate written or electronic
instrument, that:
(a)    (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any shares underlying the Award, must be
paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (x) a
Termination occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Participant at any time,
or during a specified time period, engages in any activity in competition with
the Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Committee or (z) the Participant incurs a
Termination for “cause” (as such term is defined in the sole discretion of the
Committee, or as set forth in a written agreement relating to such Award between
the Company and the Participant); and
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.
11.7.    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any of its Subsidiaries. Nothing in the Plan shall be construed to
limit the right of the Company or any of its Subsidiaries: (a) to establish any
other forms of incentives or compensation for Employees, Directors or
Consultants of the Company or any of its Subsidiaries, or (b) to grant or assume
options or other rights or awards otherwise than under the Plan in connection
with any proper corporate purpose including without limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.
11.8.    Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of shares of Common Stock and the
payment of money under the Plan or under Awards granted or awarded hereunder are
subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to federal, state and
foreign securities law and margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the Person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
11.9.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
11.10.    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.
11.11.    Section 409A. To the extent an Award is a Section 409A Covered Award,
the Award is intended to comply with Section 409A of the Code and, to the extent
applicable, the Plan and Award Agreements shall be limited, construed and
interpreted in accordance with Section 409A of the Code. Neither the Company nor
any of its Subsidiaries shall be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code or this Section
11.12. Notwithstanding anything in the Plan or in an Award to the contrary, the
following provisions shall apply to Section 409A Covered Awards:
(a)    A Termination shall not be deemed to have occurred for purposes of any
provision of a Section 409A Covered Award providing for payment upon or
following a Participant’s Termination unless such Termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of Section 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in the Plan or the
Award, if the Participant is deemed on the date of the Participant’s Termination
to be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology set forth in Code Section
409A, then with regard to any such payment under a Section 409A Covered Award,
to the extent required to be delayed in compliance with Code Section
409A(a)(2)(B), such payment shall not be made prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of the
Participant’s Separation from Service, and (ii) the date of the Participant’s
death. All payments delayed pursuant to this Section 11.12 (a) shall be paid to
the Participant on the first day of the seventh month following the date of the
Participant’s Separation from Service or, if earlier, on the date of the
Participant’s death.
(b)    Whenever a payment under a Section 409A Covered Award specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(c)    If under the Section 409A Covered Award an amount is to be paid in two or
more installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
(d)    With respect to any settlement or payment made on a Change in Control
pursuant to a Section 409A Covered Award, a Change in Control shall not be
deemed to occur unless such event constitutes a “change in control event” within
the meaning of Section 409A of the Code.
Notwithstanding any provision of the Plan to the contrary, the Committee may
adopt such amendments to the Plan and outstanding Award Agreements or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Committee
determines are necessary or appropriate to (x) exempt an Award from Section 409A
of the Code and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, or (y) comply with the requirements of Section 409A
of the Code.
11.12.    Paperless Administration. In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
11.13.    No Rights to Awards. No Participant or other Person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Committee is obligated to treat Participants or any other Persons uniformly.
11.14.    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any of its Subsidiaries.
11.15.    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any of its Subsidiaries except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
11.16.    Expenses. The expenses of administering the Plan shall be borne by the
Company.
11.17.    Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
ARTICLE XII.    
MERGER WITH C&J ENERGY SERVICES, INC.
With respect to any Award, other than a Performance Award, outstanding
immediately prior to the closing of the transactions contemplated by the
Agreement and Plan of Merger by and among C&J Energy Services, Inc., a Delaware
corporation, the Company and King Merger Sub Corp., a Delaware corporation and
wholly-owned subsidiary of the Company, dated as of June 16, 2019 (the
“Closing”) that, pursuant to the terms of the applicable Award Agreement, the
respective Participant may become vested in the Award based only on the
Participant’s continued employment with the Company or its Subsidiaries,
notwithstanding any provision of the Award Agreement to the contrary, the
Participant shall become fully vested in such Award in the event of the
Participant’s Termination by the Company without Cause (other than as a result
of death or disability) within the 12 month period following the Closing. For
purposes of the foregoing, “Cause” shall have the meaning set forth in the
Participant’s Award Agreement.




DOC ID - 32813717.3
 
 


